Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 1 of 36




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                         Case No.: 0:20-cv-60416-CANNON/HUNT

   TOCMAIL INC., a Florida corporation,

         Plaintiff,

   v.

   MICROSOFT CORPORATION, a Washington
   corporation,

         Defendant.



        DEFENDANT MICROSOFT CORPORATION’S MOTION FOR SUMMARY
            JUDGMENT AND INCORPORATED MEMORANDUM OF LAW
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 2 of 36




                                                TABLE OF CONTENTS

  I.     INTRODUCTION .............................................................................................................. 1
  II.    STATEMENT OF UNDISPUTED MATERIAL FACTS ................................................. 2
         A.        Microsoft and its Cybersecurity Feature, Safe Links.............................................. 2
         B.        TocMail and its Product .......................................................................................... 4
         C.        The Alleged False Advertising and Consumer Purchasing Decisions.................... 6
         D.        TocMail “Tests” its Theory .................................................................................... 7
         E.        TocMail’s Alleged Damages .................................................................................. 8
  III.   STANDARD OF LAW....................................................................................................... 9
  IV.    ARGUMENT ...................................................................................................................... 9
         A.        TocMail Cannot Meet Its Burden of Proving Each Element of a False
                   Advertising Lanham Act Claim. ............................................................................. 9
                   1.         Microsoft’s Advertisements Are Not Literally False................................ 10
                   2.         Microsoft’s Advertisements Are Not Misleading. .................................... 12
                              a.         Microsoft’s advertising is true and not misleading in
                                         context. .......................................................................................... 13
                              b.         Microsoft’s advertising is not misleading given its intended
                                         audience. ....................................................................................... 18
                   3.         TocMail Cannot Prove Microsoft’s Advertising Deceived, or Had
                              the Capacity to Deceive, Consumers. ....................................................... 19
                   4.         TocMail Cannot Prove Microsoft’s Advertising Had a Material
                              Effect on Consumers’ Purchasing Decisions. ........................................... 21
                   5.         TocMail Cannot Prove It Has Been Or is Likely to Be Injured by
                              Microsoft’s Advertising. ........................................................................... 24
         B.        TocMail’s Speculative and Flawed Damages Methodology Cannot
                   Support an Award of Damages to TocMail. ......................................................... 26
                   1.         TocMail is Not Entitled to a Disgorgement of Microsoft’s Profits. ......... 26
                   2.         TocMail is Not Entitled to Actual Damages. ............................................ 28
                   3.         TocMail is Not Entitled to Injunctive Relief. ........................................... 30
  V.     CONCLUSION ................................................................................................................. 30




                                                                    i
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 3 of 36




                                                TABLE OF AUTHORITIES

                                                                                                                               Page(s)

  Cases

  In re Australia & New Zealand Banking Grp. Ltd. Sec. Litig.,
      No. 08 CIV.11278 (DLC), 2009 WL 4823923 (S.D.N.Y. Dec. 14, 2009) ..............................16
  BASF Corp. v. Nu-Vision, LLC,
     No. 6:09-CV-894-MSS-DAB, 2010 WL 11626579 (M.D. Fla. Sept. 27, 2010)...............28, 30
  Belcher Pharm., LLC v. Hospira, Inc.,
     419 F. Supp. 3d 1292 (M.D. Fla. 2020) .......................................................................13, 19, 21
  Burger King Corp. v. Pilgrim’s Pride Corp.,
     934 F. Supp. 425 (S.D. Fla. 1996) ...........................................................................................28
  Club Exploria, LLC v. Austin,
     No. 618CV576ORL28DCI, 2020 WL 6585802 (M.D. Fla. Nov. 10, 2020) ...........................23
  Cook, Perkiss & Liehe, Inc. v. N. California Collection Serv. Inc.,
     911 F.2d 242 (9th Cir. 1990) .............................................................................................16, 18
  Fitzpatrick v. City of Atlanta,
      2 F.3d 1112 (11th Cir. 1993) .....................................................................................................9
  Gibson v. Resort at Paradise Lakes, LLC,
     No. 8:16-CV-791-T-36AAS, 2018 WL 10373435 (M.D. Fla. Feb. 2, 2018) ..............20, 21, 23
  Hickson Corp. v. N. Crossarm Co.,
     357 F.3d 1256 (11th Cir. 2004) ..............................................................................................19
  J-B Weld Co., LLC v. Gorilla Glue Co.,
     978 F.3d 778 (11th Cir. 2020) ...........................................................................................21, 22
  Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts, Inc.,
     299 F.3d 1242 (11th Cir. 2002) .............................................................................11, 13, 21, 22
  Lexmark Int’l, Inc. v. Static Control Components, Inc.,
     572 U.S. 118 (2014) ...........................................................................................................24, 26
  Marlite, Inc. v. Eckenrod,
    No. 10-23641-Civ, 2012 U.S. Dist. LEXIS 195195 (S.D. Fla. Jan. 31, 2012) ........................30
  Miller’s Ale House, Inc. v. Boynton Carolina Ale House, LLC,
     745 F. Supp. 2d 1359 (S.D. Fla. 2010), aff’d, 702 F.3d 1312 (11th Cir. 2012).......9, 13, 20, 21
  Nat’l Basketball Ass’n v. Motorola, Inc.,
     105 F.3d 841 (2d Cir. 1997).....................................................................................................21
  Natural Answers, Inc. v. SmithKline Beecham Corp.,
     529 F.3d 1325 (11th Cir. 2008) ...............................................................................................24
  Oestreicher v. Alienware Corp.,
     544 F. Supp. 2d 964 (N.D. Cal. 2008), aff’d, 322 F. App’x 489 (9th Cir. 2009) ....................16


                                                                     ii
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 4 of 36




  In re Optical Techs., Inc.,
      246 F.3d 1332 (11th Cir. 2001) .................................................................................................9
  Optimum Technologies, Inc. v. Home Depot U.S.A., Inc.,
     217 Fed. Appx. 899 (11th Cir. 2007) .......................................................................................27
  Patt v. Antech Diagnostics, Inc.,
     No. 818CV01689JLSDFM, 2019 WL 6654078 (C.D. Cal. July 30, 2019).............................16
  Pediatric Nephrology Assocs. of S. Fla. v. Variety Children’s Hosp.,
     No. 1:16-CV-24138-UU, 2017 WL 5707516 (S.D. Fla. Nov. 13, 2017) ....................19, 21, 23
  Pizza Hut, Inc. v. Papa John’s Int’l, Inc.,
      227 F.3d 489 (5th Cir. 2000) ...................................................................................................16
  Resol. Tr. Corp. v. Stroock & Stroock & Lavan,
     853 F. Supp. 1422 (S.D. Fla. 1994) .........................................................................................25
  Schering Corp. v. Pfizer Inc.,
     189 F.3d 218 (2d Cir. 1999).....................................................................................................10
  St. Charles Mfg. Co. v. Mercer,
      737 F.2d 891 (11th Cir. 1983) ...........................................................................................26, 27
  Stiefel Lab., Inc. v. Brookstone Pharm., L.L.C.,
      535 F. App’x 774 (11th Cir. 2013) ....................................................................................12, 22
  Sun Ins. Mktg. Network, Inc. v. AIG Life Ins. Co.,
     254 F. Supp. 2d 1239 (M.D. Fla. 2003) ...................................................................................25
  Suntree Techs., Inc. v. EcoSense Int’l, Inc.,
     802 F. Supp. 2d 1273, 1287–88 (M.D. Fla. 2011), aff’d, 693 F.3d 1338 (11th
     Cir. 2012). ..........................................................................................................................19, 20
  Tire Kingdom, Inc. v. Morgan Tire & Auto, Inc.,
      915 F. Supp. 360 (S.D. Fla. 1996), aff’d sub nom. 136 F.3d 139 (11th Cir.
      1998) ........................................................................................................................................19
  United Indus. Corp. v. Clorox Co.,
     140 F.3d 1175 (8th Cir. 1998) ...........................................................................................16, 19
  Vector Prod., Inc. v. Hartford Fire Ins. Co.,
     397 F.3d 1316 (11th Cir. 2005) ...............................................................................................27
  Williams v. Aztar Indiana Gaming Corp.,
     351 F. 3d 294 (7th Cir. 2003) ..................................................................................................16

  Statutes

  15 U.S.C. § 1117(a) .......................................................................................................................27

  Other Authorities

  Fed. R. Civ. P. 56 .............................................................................................................................8



                                                                          iii
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 5 of 36




  I.     INTRODUCTION

         TocMail’s claim for false advertising under the Lanham Act fails as a matter of law because

  TocMail lacks the evidence necessary to meet its burden of proof. TocMail is a newly-formed

  company that admittedly has no sales, revenue, or paying customers, has no reputation in the

  marketplace, and has undertaken minimal efforts to advertise its product, a purported single-

  purpose cybersecurity plug-in that only provides protection against one type of cyberattack

  accomplished through “IP Cloaking.” 1 Despite this, TocMail blames its lack of business viability

  on Microsoft’s alleged false advertising of Safe Links, just one of many features in Microsoft’s

  robust cybersecurity suite, which became available in 2015. TocMail claims that, because it

  allegedly holds a patent for the technology behind its product, Safe Links is necessarily defenseless

  against IP Cloaking, and Microsoft’s advertising about Safe Links’ general effectiveness in

  protecting users from malicious links – even advertising that pre-dates TocMail’s existence – is

  necessarily false. Further, TocMail assumes that the reason consumers do not purchase its product

  and instead purchase Microsoft products that include the Safe Links feature is that the alleged false

  advertisements lead consumers to believe they are already specifically receiving the IP Cloaking

  prevention service TocMail purports to offer. Yet, the advertisements at issue do not mention

  TocMail or IP Cloaking, and TocMail has not asked a single customer whether he or she read the

  at-issue advertisements and whether they influenced his or her purchase decision.

         Nevertheless, TocMail implausibly contends that all of Microsoft’s 100 million ATP

  subscribers would have been TocMail’s customers but for Microsoft’s alleged false advertising.



  1
    According to TocMail, “IP Cloaking” is a hacking technique that occurs when a malicious
  website redirects IP addresses it detects to be a security scanner to a benign site, and redirects user
  IP addresses it does not detect to be a security scanner to a malicious site, where the user’s device
  can be hacked. See ECF No. 46 (“Am. Compl.”) ¶ 20. Microsoft refers to this type of cyberattack
  that uses malicious links more generally as network evasion.


                                                    1
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 6 of 36




  Am. Compl. ¶ 95. And based on TocMail’s assumption that it is destined to be the only provider

  of IP Cloaking protection until its patent expires in 2035, TocMail claims over $15 Billion in future

  lost profits through 2035 and disgorgement of Microsoft’s profits for its sale of all products that

  include the Safe Links feature.

         As explained in detail below, TocMail cannot prove the elements of its claim. The

  advertisements at issue are true and not misleading, and, critically, TocMail failed to procure

  necessary survey expert testimony to prove the materiality of the advertisements in consumers’

  decisions to purchase Microsoft products and not TocMail’s product. TocMail will also be unable

  to prove any damages as there is no causal link connecting Microsoft’s alleged conduct to

  TocMail’s speculative damages drummed up by TocMail’s damages expert’s flawed and

  unreliable methodology. Accordingly, judgment should be entered in favor of Microsoft as a

  matter of law.

  II.    STATEMENT OF UNDISPUTED MATERIAL FACTS

         A.        Microsoft and its Cybersecurity Feature, Safe Links

         TocMail alleges Microsoft has engaged in the false advertising of Safe Links, a

  cybersecurity feature integrated within a larger cloud-based security suite originally named

  “Advanced Threat Protection” (“ATP”) but recently renamed “Microsoft Defender for Office 365”

  (“Defender,”) (referred to herein as either “ATP” or “Defender,” interchangeably). See ECF No.

  95, Parties’ Joint Statement of Undisputed Facts (“JSUF”) ¶ 1. The Safe Links feature was

  developed in 2015 and protects users from malicious URLs in emails and their attachments, at the

  time of delivery (i.e., when an email containing a URL is delivered to a user inbox) and at the

  time-of-click (i.e., when a URL is clicked by a user). Id. ¶ 2; ECF No. __, Microsoft’s L.R. 56.1(a)

  Statement of Material Facts (“SMF”) ¶ 1. Safe Links provides protection, in part, by identifying

  and blocking known malicious links at the time of click – every time the link is clicked – by


                                                   2
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 7 of 36




  checking the URL against Microsoft’s most current data on URL reputation, and warning users of

  malicious links it detects (detonation). SMF ¶¶ 1-2. In this way, Safe Links protects users from

  malicious links that were unknown at the time of delivery but were discovered to be malicious

  post-delivery. Id. ¶ 3. Microsoft invests its resources into thwarting and prioritizing what its

  algorithms deem to be the most critical and common forms of cyberattacks affecting its customers,

  and IP Cloaking is not such a threat to Microsoft users. Id. ¶ 4. Despite this, Microsoft has the

  ability to use IP anonymization to “mask” its known IP addresses with unknown, unpublished ones

  of a third-party, so hackers will not see Microsoft IP addresses, and route detonation traffic out of

  non-Microsoft IP ranges, helping avoid cyberattacks through evasion of known Microsoft IP

  addresses (what TocMail refers to as IP Cloaking). Id. ¶ 5.

         Microsoft does not guarantee that Safe Links can block every single type of cyberattack

  every single time, as hackers are constantly evolving their techniques in the ever-changing threat

  landscape. SMF ¶ 12. Importantly, Microsoft does not advertise that Safe Links is 100% effective

  or that it protects users 100% of the time from cyberattacks, as neither Microsoft nor any other

  company can make that claim (despite TocMail’s presumptuous and untested guarantee that it

  prevents IP Cloaking 100% of the time). Id. ¶ 13. Microsoft’s ATP FAQs document dispels any

  notion to the contrary with the following Q&A: “Will ATP catch 100% of malicious attacks? No.

  In fact, no advanced threat protection product can catch 100% of malicious attacks.” Id. ¶¶ 13, 21.

  Likewise, its product brochure anticipates that its consumers will experience malicious content

  getting through to their system, stating: “Even if the message passes through detonations, the

  content is analyzed further … and we take actions based on what you have configured as policy.”

  Id. ¶ 13. This is also made know to customer-facing Microsoft professionals. Id. ¶ 22. Regardless,

  Safe Links is effective at protecting users from malicious links. Id. ¶ 6.




                                                    3
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 8 of 36




         Safe Links is a feature that cannot be purchased on its own; consumers can only get access

  to Safe Links when they purchase Defender, either as a separate add-on to Office 365 products, or

  by purchasing an Office 365 suite that includes Defender. JSUF ¶ 3, SMF ¶ 7. Defender is a robust

  cloud-based email filtering service with various different features, one of which is Safe Links, that

  together help protect against malware, viruses, and harmful links in real-time, and offers rich

  reporting and URL trace capabilities. SMF ¶ 8. It provides anti-phishing, anti-spam, and anti-

  malware, among other things. Id. ¶ 9. Similarly, Office 365 includes a variety of services including,

  Skype, Yammer, SharePoint, Microsoft Teams, and other applications such as Word, PowerPoint,

  and Excel, for example. Id. ¶ 10. Protecting users from malicious links is just one of Defender’s

  intended and advertised purposes. See Am. Compl. Ex. 2-4, 6. Further, many consumers purchase

  Defender and Office 365 suites with Defender for reasons that have nothing to do with protection

  from malicious links: for example, on March 15, 2021, only 2.7% of commercial tenants (i.e.

  companies) worldwide even had the Safe Links feature within Defender or Office 365 with

  Defender turned on. SMF ¶ 11.

         B.      TocMail and its Product

         TocMail’s product, a plugin for the RoundCube email reader, was made available on

  December 12, 2019. JSUF ¶ 4; SMF ¶ 25. Shortly thereafter, TocMail’s CEO, Michael Wood

  (“Wood”), was allegedly issued a patent to the technology purportedly behind TocMail’s product

  on February 25, 2020, which he purportedly assigned to TocMail. Am. Compl. ¶ 98. TocMail

  claims its product prevents one specific type of cyberattack that it refers to as “IP Cloaking.” SMF

  ¶ 26. TocMail claims its product has the “first” and “only” technology that can enable a cloud-

  based security scanner to always thwart malicious links because, unlike other services that attempt

  to detect malicious links, it does not attempt to determine if a URL is cloaked. Id. ¶¶ 27-28.




                                                   4
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 9 of 36




          Two months after it its product was available and the day after its CEO allegedly obtained

  the patent, on February 26, 2020, TocMail filed this lawsuit making the mind-boggling claim that

  it would have sold its product to all Microsoft Defender customers but for Microsoft falsely

  advertising Safe Links as the “solution to IP Cloaking,” allegedly causing economic and

  reputational harm to TocMail in the tens of billions of dollars. 2 Am. Compl. ¶ 95; SMF ¶ 34. Yet,

  TocMail admits that despite having over 33,000 visitors to its website, it has not made a single

  sale and it has no revenue. SMF ¶ 30. TocMail also admits its advertising efforts consisted only

  of entering into one agreement with Google AdWords for which it spent less than $4,500 in its

  first 8 months of advertising, and then suspending the service (thus having no advertising

  whatsoever) between July 2020 and December 17, 2020. Id. ¶ 31. Beyond a press release and few

  emails to potential investors, TocMail has not engaged in other marketing. Id. ¶ 32. TocMail

  further admits it has no documents that reflect its and/or its product’s reputation in the marketplace.

  Id. ¶ 33.




  2
    Nearly two months after the close of expert discovery, TocMail’s damages expert, Marcie Bour
  (“Bour”), issued a supplemental expert report which revised TocMail’s lost profits damages theory
  from the assumption that it would have captured all of Microsoft’s 100 million consumers to the
  assumption that TocMail would have “a market share equivalent to Microsoft’s” by April 2020.
  See ECF 77 at 10 (citing ECF 77-1 ¶ 52). As a result of her new lost profits theory, Bour reduced
  TocMail’s lost profits damages from approximately $15.3 Billion to $9.5 Billion. SMF ¶ 51. In
  addition to a revised lost profits theory and calculation, Bour’s supplemental report provided a
  new methodology to derive a third disgorgement of profits calculation and included a new
  “sensitivity analysis.” ECF 77 at 3 (citing ECF 77-1 ¶ 9). For the reasons set forth in Microsoft’s
  motion to strike and reply in support (ECF Nos. 77, 86), Bour’s supplemental report should be
  stricken as untimely and improper under Rules 16(f)(1)(C) and 37(c)(1)(C) of the Federal Rules
  of Civil Procedure, and TocMail’s new damages theories and calculations should be disregarded
  by the Court. Accordingly, the supplemental report is not considered in this motion, but should the
  Court deny Microsoft’s motion to strike and allow the supplemental report, Microsoft reserves its
  right to address it and respectfully requests that the Court grant it leave to file an amended motion
  for summary judgment in light of the new evidence.


                                                    5
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 10 of 36




          C.      The Alleged False Advertising and Consumer Purchasing Decisions

          Safe Links advertising is truthful. SMF ¶ 24. Despite this, three advertising messages about

   Safe Links form the basis for TocMail’s Lanham Act Claim: (1) “Safe Links Protects Users Right

   at the Point of Click,” (2) “Attackers Redirect to Unsafe Sites via a Forwarding Service After the

   Message Has Been Received; But with Safe Links, Malicious Links are Dynamically Blocked

   while Good Links Remain Accessible,” and (3) “ATP Safe Links ensures hyperlinks are harmless.”

   Am. Compl. ¶¶ 58, 63, 72. The context in which each message appears is discussed in detail infra

   at 13-17, and attached to the Amended Complaint. Am. Compl. Ex. 2-10. None of the messages

   promote Safe Links as the “solution to IP Cloaking,” or even mention “IP Cloaking.” Id. ¶¶ 58,

   63, 72, Ex. 2-10. Each statement at issue was targeted to highly knowledgeable Information

   Technology (“IT”) professionals in the cybersecurity industry. This is undisputed by Plaintiff. See

   id. ¶ 71; SMF ¶ 16. These professionals usually test Safe Links before purchasing it as well. SMF

   ¶ 23. The messages at issue are also not easily accessible. For example, in order to view these

   messages, consumers must search for specific content, click on multiple webpages, download

   various brochures, and read through thousands of words and multiple pages to get to the at-issue

   messages, making it unlikely that any, much less all, Microsoft consumers ever viewed them. Id.

   ¶ 14. Further, the majority of these messages were created and disseminated between 2015 and

   2019, before TocMail even existed. Id. ¶ 15.

          TocMail claims consumers do not purchase its product because they believe they are

   already receiving the service TocMail provides. SMF ¶ 36. Yet, it admits that it never conducted

   a survey to determine why consumers elected not to purchase the TocMail service. Id. ¶ 37.

   TocMail never reached out to consumers individually to determine why they did not purchase its

   service, and indeed TocMail admits that it does not know why any individual consumer made any

   particular purchasing decision. Id. ¶ 38. It has not heard from a single business consumer. Id. ¶ 39.


                                                    6
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 11 of 36




          D.      TocMail “Tests” its Theory

          TocMail claims Microsoft is vulnerable to IP Cloaking primarily because it believes “Safe

   Links runs on EOP servers.” Am. Compl. ¶ 61; SMF ¶ 42. TocMail alleges that because Microsoft

   IP addresses are publicly known (and easily deployed via a free software called

   MKHTAccess_Red), hackers can use these IP addresses for IP Cloaking. SMF ¶ 43. However,

   Safe Links’ URL detonation occurs on separate servers than its Exchange Online Protection

   (“EOP”) 3 servers. Id. ¶ 6. And, while Microsoft makes some of its IP ranges publicly known,

   Microsoft can route its detonation traffic out of non-Microsoft attributable IP ranges, to help

   prevent cyberattacks through IP Cloaking. Id. ¶ 45.

          TocMail relies upon a video that merely shows words and icons and purports to

   demonstrate a hacker using a cell phone to click on a URL “in Safe Links” and the phone being

   sent to the original URL, which is allegedly a malware download page. SMF ¶ 46. It is unclear

   how the “test” was performed, and the video demonstration does not show anything other than a

   “Bank” and red bug icons, with arrows directing to the words “Safe Links” and “TocMail,” while

   a voiceover narrates. Id. ¶ 47. From this, TocMail concludes that “Safe Links’ users will never be

   safe from links that alter their destination after delivery for as long as Safe Links continues to send

   users to the original URL.” Id. ¶ 48. However, the phone in the video did not click a URL that

   contained malware; TocMail admitted the video “is illustrative…here’s what would happen in the

   real world, but we’re not going to intentionally infect Mikail Tunc’s phone with malware.” Id. ¶

   49. Thus, because Safe Links did not identify a malicious link, it allowed the user to access the

   benign link. Id. ¶ 50.



   3
    EOP is the default cloud-based security service for Office 365. SMF ¶ 42, n.3. When consumers
   purchase Defender, this add-on service provides additional security features and layers of
   protection for Office 365. Id.


                                                     7
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 12 of 36




          E.      TocMail’s Alleged Damages

          TocMail claims that because it is the sole provider of a cloud based redirect service

   supposedly capable of consistently thwarting IP Cloaking, all 100 million of Microsoft’s Defender

   subscribers would have instead subscribed to TocMail but for Microsoft’s purported false

   advertising by April 2020, within 6 months of TocMail making a single press release in November

   2019. Am. Compl. ¶ 95; SMF ¶ 35. Despite the facts that (i) the two services are not comparable,

   (ii) TocMail did little to market its newly-created product, and (iii) other third-parties offer similar

   services, TocMail’s expert estimated that TocMail’s future lost profits through the year 2035

   (through which time TocMail allegedly holds its patent and expects to retain all customers) are

   approximately $15.3 Billion, but later reduced this figure to $9.5 Billion at her deposition. Am.

   Compl. ¶ 102; SMF ¶¶ 29, 32, 35, 51, 54; see supra, n.3. TocMail’s lost profits calculation was

   also based on the speculation that TocMail would become a billion-dollar company, despite the

   fact it has not made a single sale and no valuation has been done. SMF ¶ 59. Further highlighting

   the lack of foundation on which the lost profits stand, TocMail’s CEO stated he would accept

   “three years’ worth of lost profits” if corrective advertising occurred. Id. ¶ 32.

          TocMail also seeks treble disgorgement of Microsoft’s profits because it alleges Microsoft

   has knowingly, willfully, and intentionally deceived companies over a sustained period of almost

   ten years. Am. Compl. ¶ 104. TocMail, however, has not conducted a survey or poll, or gathered

   any other evidence of consumer deception, let alone willful deception. SMF ¶ 40. To the contrary,

   the evidence shows that Microsoft’s advertising is truthful. Id. ¶¶ 24, 40. Nor has TocMail retained

   an expert to conduct a causation analysis. Id. ¶ 41. The disgorgement amount is based on Bour’s

   estimates of Microsoft’s U.S. and global revenues for ATP/Defender and Office 365 with

   ATP/Defender between July 2015 and June 2020, which are $7.3 Billion and $14.2 Billion,

   respectively. Id. ¶ 64. However, Bour did not determine the revenue derived specifically from


                                                      8
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 13 of 36




   Safe Links, nor was the Safe Links revenue tied to each of alleged false statements at issue. Id. ¶

   66. As an afterthought to the billions in damages it seeks, TocMail also requests injunctive relief,

   attorneys’ fees and costs. Am. Compl. at pp. 29-30.

   III.   STANDARD OF LAW

          Pursuant to Rule 56 of the Federal Rules of Civil Procedure, “summary judgment is proper

   if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the

   affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

   party is entitled to judgment as a matter of law.” In re Optical Techs., Inc., 246 F.3d 1332, 1334

   (11th Cir. 2001) (citation omitted). Where, as here, the non-movant bears the burden of proof at

   trial, the moving party “simply may show – that is, point out to the district court – that there is an

   absence of evidence to support the non-moving party’s case” or, “[a]lternatively, the moving party

   may support its motion for summary judgment with affirmative evidence demonstrating that the

   non-moving party will be unable to prove its case at trial.” Fitzpatrick v. City of Atlanta, 2 F.3d

   1112, 1115–16 (11th Cir. 1993) (quotation omitted).

   IV.    ARGUMENT

          A.      TocMail Cannot Meet Its Burden of Proving Each Element of a False
                  Advertising Lanham Act Claim.

          “A plaintiff bringing a false advertising claim under § 43(a)(1)(B) of the Lanham Act must

   show (1) the advertisements of the opposing party were false or misleading; (2) the advertisements

   deceived, or had the capacity to deceive, consumers; (3) the deception had a material effect on

   purchasing decisions; (4) the misrepresented product or service affects interstate commerce; and

   (5) the movant has been-or is likely to be-injured as a result of the false advertising.” Miller’s Ale

   House, Inc. v. Boynton Carolina Ale House, LLC, 745 F. Supp. 2d 1359, 1376 (S.D. Fla. 2010),

   aff’d, 702 F.3d 1312 (11th Cir. 2012)Because TocMail cannot prove the essential elements of its



                                                     9
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 14 of 36




   claim, summary judgment should be entered for Microsoft as a matter of law.

                  1.      Microsoft’s Advertisements Are Not Literally False.

          TocMail alleges that all three statements in Safe Links advertisements are literally false.

   Am. Compl. ¶¶ 60, 65, 73. A Lanham Act claim based on literal falsity must identify an

   unambiguous statement that is false on its face. A “plaintiff[] alleging a literal falsehood [is]

   claiming that a statement, on its face, conflicts with reality, [which] is best supported by comparing

   the statement itself with the reality it purports to describe.” Schering Corp. v. Pfizer Inc., 189 F.3d

   218, 229 (2d Cir. 1999). TocMail’s theory of literal falsity fails because Safe Links advertisements

   are not literally false (rather they are true) and Safe Links works as advertised. SMF ¶ 24.

          The three advertising messages forming the basis of TocMail’s Lanham Act Claim are: (1)

   “Safe Links Protects Users Right at the Point of Click,” (2) “Attackers Redirect to Unsafe Sites

   via a Forwarding Service After the Message Has Been Received; But with Safe Links, Malicious

   Links are Dynamically Blocked while Good Links Remain Accessible,” and (3) “ATP Safe Links

   ensures hyperlinks are harmless.” Am. Compl. ¶¶ 58, 63, 72.

          TocMail claims Microsoft falsely advertises Safe Links as the “solution to IP Cloaking,”

   while TocMail’s product is allegedly the only solution—the “first” and “only” technology—that

   can prevent attacks through IP Cloaking. Am. Compl. ¶¶ 42, 90, 92. The crux of its argument is

   that Safe Links is purportedly vulnerable to IP Cloaking. Am. Compl. ¶¶ 55, 73. TocMail claims

   Safe Links fails to protect users from IP Cloaking because “Safe Links has the exact same IP

   addresses as EOP, [so] Safe Links runs on ‘EOP servers,’ the same servers as Office 365.” SMF ¶

   42. TocMail further claims Safe Links’ and EOP’s IP addresses are publicly known (and easily

   deployed via a free software called MKHTAccess_Red), so hackers can use these IP addresses for

   IP Cloaking. Id. ¶ 43. These assumptions are wrong.




                                                     10
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 15 of 36




          First, none of the three ads at issue mention the words “TocMail,” “IP Cloaking,” or even

   the word “cloaking.” See Am. Compl. ¶¶ 58, 63, 72. Thus, the ads cannot be unambiguously false

   on their face, as they do not provide any message about IP Cloaking whatsoever. On this basis

   alone, TocMail’s literal falsity theory fails and its Lanham Act claim should be dismissed. See

   Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1249 (11th Cir.

   2002) (vacating district court’s finding of literal falsity of a contact lens company’s marketing

   letter that was initially found to misrepresent the company’s superiority by failing to make clear

   the referenced study was comparing lens wear-time and not lens quality because the letter

   “explicitly states …[the] study compared a one-day lens to a two-week lens”).

          Further, Safe Links’ URL detonation occurs on “separate servers [from EOP servers] that

   are deployed in a completely separate way.” SMF ¶ 44. And, since the second half of 2018,

   Microsoft has worked with a third-party company to obtain the ability to “mask” Microsoft’s

   known IP addresses with the third-party’s unknown IP addresses. Id. ¶ 54. In other words,

   Microsoft can “route [its] detonation traffic out [of] non-Microsoft attributable IP ranges,” Id. ¶

   45, and hackers will see the third-party’s IP addresses, not Microsoft’s, preventing cyberattacks

   through IP Cloaking. Id.

          Moreover, TocMail purportedly tested its theory and failed to prove it. It’s CEO provided

   an expert report that relied on a video, where a known hacker named Mikail Tunc recorded himself

   purportedly using his cellular phone to click on a URL “in Safe Links” (as the narration calls it –

   not in Outlook). SMF ¶ 46. The video purportedly shows Tunc’s phone being sent to the original

   URL, which is allegedly a malware download page. Id. It is unclear how the “test” was performed,

   and the video demonstration does not show anything other than a “bank” and red bug icons, with

   arrows directing to the words “Safe Links” and “TocMail,” while an automated voice narrates. Id.




                                                   11
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 16 of 36




   ¶ 47. Wood relies on Tunc’s video to conclude that “Safe Links’ users will never be safe from

   links that alter their destination after delivery for as long as Safe Links continues to send users to

   the original URL.” Id. at ¶ 48.

          But the video is nothing more than an illustration and does not demonstrate the three

   advertising statements are literally false. Wood admits “that part is illustrative … here’s what

   would happen in the real world, but we’re not going to intentionally infect Mikail Tunc’s phone

   with malware.” Id. ¶ 49. Thus, not only is this demonstration not a realistic simulation, but it

   shows that Safe Links worked as advertised. Wood admits that no malware ever reached Tunc’s

   phone in the video. Id., Ex. 14 at 103:11-15 (“Q. So – so in the video, and in the example, just so

   we’re clear and the jury’s clear, Safe Links didn’t allow any malicious content to reach the user,

   right? A. That is correct.”); 56:7-13 (“Q. So in this demonstration with Mr. Tunc what you’re

   doing is having Safe Links redirect to a non-malicious site; true? A. Yes, Safe Links was redirected

   to a non-malicious site.”). Therefore, because Safe Links works to identify and block actual

   malicious links, it would not have identified the benign “test” link as malicious and blocked it, and

   would instead allow the user to go to the benign link, as occurred here. Id. ¶ 50. Thus, Safe Links

   works as advertised and its advertisements are truthful. Id. ¶ 24.

          TocMail cannot show a reality contrary to the messages at issue. Where, like here, “there

   is no evidence from which a reasonable jury could conclude that [the defendant’s] marketing

   statements … were literally false, there is an absence of evidence to support [the plaintiff’s] case,

   and summary judgment is appropriate.” Stiefel Lab., Inc. v. Brookstone Pharm., L.L.C., 535 F.

   App’x 774, 778 (11th Cir. 2013) (quotation omitted).

                  2.      Microsoft’s Advertisements Are Not Misleading.

          As a fallback to its literal falsity theory, TocMail alleges in the Amended Complaint that

   all three of the purported deceptive messages are, “at a very minimum,” “misleading, confusing,


                                                    12
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 17 of 36




   and/or deceptive.” Am. Compl. ¶¶ 60, 65, 73. To succeed under this theory, TocMail must

   establish that the three advertising statements were “literally true but which implicitly convey a

   false impression, are misleading in context, or likely to deceive consumers.” Belcher Pharm., LLC

   v. Hospira, Inc., 419 F. Supp. 3d 1292, 1296 (M.D. Fla. 2020) (quotation omitted). However, when

   viewed in context and considering the advertisements’ intended audience, it is clear the three

   statements at issue are not misleading.

                           a.      Microsoft’s advertising is true and not misleading in context.

           Upon a motion for summary judgment, the “court must analyze the message conveyed in

   full context and ‘must view the face of the statement in its entirety, rather than examining the eyes,

   nose, and mouth separately and in isolation from each other.’” Miller’s Ale House, Inc. v. Boynton

   Carolina Ale House, LLC, 745 F. Supp. 2d 1359, 1377 (S.D. Fla. 2010), aff’d, 702 F.3d 1312 (11th

   Cir. 2012) (quoting Johnson & Johnson Vision Care, 299 F.3d at 1248). Indeed, the court should

   read “the entire advertisement.” Id. (noting “[t]he reference…must be viewed in the context of the

   entire advertisement,” finding the ad was not literally false and granting summary judgment).

   Message #1: Safe Links Protects Users Right at the Point of Click.

           Message #1, from the Office Essentials: Advanced Threat Protection brochure, is literally

   true and properly qualified in context. It states, in full:

           Sophisticated attackers will plan to ensure links pass through the first round of
           security filters. They do this by making the links benign, only to weaponize them
           after the message is delivered, altering the destination of the links to a malicious
           site. With Safe Links, we are able to protect users right at the point of click by
           checking the link for reputation and triggering detonation if necessary.
   Am. Compl. Ex. 2. at 7.

           The same advertisement explains that protection at point of click depends upon the

   knowledge of Microsoft’s reputation filter at the time of click and the Safe Links policies the

   customer has in place. First, Microsoft discusses its reputation check, stating: “Before an email is


                                                      13
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 18 of 36




   delivered to an inbox, around 25% of all malicious messages received are blocked immediately at

   the edge. We look at the reputation of IP addresses by referencing our constantly updated block

   list of millions of domains and IPs. If the source is a known perpetrator of malicious messages, we

   will block it.” Id. at 4. It also explains that “[a]ttachments and links are detonated with actions

   taken according to the policies you have in place.” Id. Importantly, Microsoft states it cannot catch

   all cyber-attacks, explaining: “Even if the message passes through detonations, the content is

   analyzed further by multiple machine learning models. These examine the full message and we

   take actions based on what you have configured as policy.” Id. at 6. At the end of the brochure, it

   explains Safe Links is a service to “mitigate” (i.e. lessen or reduce) malicious content, not block

   them every single time. Id. at 10.

          A senior product marketing manager for Safe Links describes “time of click” as follows:

          “Time of click protection is when we examine a link against our reputation filters
          again if it lands in a user mailbox after it has already gone through the standard
          EOP filters. Advanced malicious links often morph from the edge to the inbox so
          we test the link against our reputation filters again at the time of click. If the link
          passes our reputation check again at the time of click then we do not block it …
          [We will] add the link to our reputation filters [if] we [later] determine[] it was
          malicious because not every link is known by our reputation filters or will be caught
          by our ML models. We do not guarantee 100% catch for malicious links. I’m not
          sure if there is a clearer way to describe what Safe Links does.”
   SMF ¶ 17. In other words, Microsoft is constantly updating its reputation filters as it receives new

   information so that Safe Links can protect users at the time of click, as advertised. When viewed

   in context, Message #1 is not misleading.

   Message #2: Attackers Redirect to Unsafe Sites via a Forwarding Service After the Message
   Has Been Received; But with Safe Links, Malicious Links are Dynamically Blocked while
   Good Links Remain Accessible.

          In context, the second message at issue fully states:

          Real-time, time-of-click protection against malicious URLs—EOP scans each
          message in transit in Office 365 and provides time of delivery protection, blocking
          malicious hyperlinks in a message. But, attackers sometimes try to hide malicious


                                                    14
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 19 of 36




          URLs with seemingly safe links that are redirected to unsafe sites by a forwarding
          service after the message has been received. ATP’s Safe Links feature proactively
          protects your users if they click such a link. That protection remains every time they
          click the link, as malicious links are dynamically blocked while good links can be
          accessed.
   Am. Compl. Ex. 3 (2015 ATP Product Guide) at 5, Ex. 4 (2016 ATP Product Guide) at 5, Ex. 5

   (2017 Office 365: Everything You Wanted to Know brochure) at 85.

          Message #2 begins by stating that Safe Links offers a “time of click” protection, as

   discussed supra, and that it blocks malicious hyperlinks in an email. The phrase “malicious links

   are dynamically blocked” means that “in some cases, … we can protect against [] known threats.

   And so as the threats evolve, … we are updating the reputation of the Safe Links server with our

   ongoing improving knowledge of known threats. Some of that knowledge comes from the

   detonation service. And so … we are going to continually be blocking malicious links that may

   be sent to you, and that’s what this is indicating.” SMF ¶ 18.

          Microsoft further explains that Safe Links proactively protects users from malicious URLs

   that redirect users to an unsafe website because “[e]very time the user clicks on a link[,] Safe Links

   will have the opportunity to evaluate whether that link is good or bad assuming the customer has

   bought ATP and they’ve turned on Safe Links for that user.” SMF ¶ 19. “The Safe Links protection

   service will have the opportunity to evaluate that link with two measures. The first will be the

   reputation service, the second will be time-of-click detonation, and that's what this is saying.” Id.

   In this way, Safe Links proactively protects users from malicious links every time they click on a

   link, as Message #2 states. When read in context, message #2 is not misleading.

   Message #3: ATP Safe Links ensures hyperlinks are harmless.

          Message #3 states in full in an Office 365 ProPlus Pitch Deck: “ensure hyperlinks in

   documents are harmless with ATP Safe Links,” and in a 2019 Exchange Online Business Class




                                                    15
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 20 of 36




   Email System brochure: “Ensure document hyperlinks are harmless with ATP Safe Links.” Am.

   Compl. ¶¶ 72, 75.

          “Essential to any claim under section 43(a) of “the Lanham Act is a determination of

   whether the challenged statement is one of fact—actionable under section 43(a)—or one of general

   opinion—not actionable under section 43(a).” Pizza Hut, Inc. v. Papa John’s Int’l, Inc., 227 F.3d

   489, 495–96 (5th Cir. 2000). In making this assessment, courts draw a distinction between an

   advertisement that uses “specific rather than general assertions 4;” in other words, “general terms”

   of superiority or opinion, in contrast to “specific or absolute characteristics of a product.” Id. at

   246; see United Indus. Corp. v. Clorox Co., 140 F.3d 1175, 1180 (8th Cir. 1998). “[P]uffing

   immunizes an advertisement from liability under the Lanham Act.” Cook, Perkiss & Liehe, Inc. v.

   N. California Collection Serv. Inc., 911 F.2d 242, 245 (9th Cir. 1990).

          Message #3 is nonactionable puffery. Indeed, courts have expressly found the word

   “ensure” to be nothing more than mere puffery. 5 Even if this statement weren’t puffery, however,

   Message #3 is not misleading. Microsoft uses the word “ensure” when explaining how a

   customer’s decision to enable certain Safe Links policies can help protect his or her organization




   4
     For example, a lamp that is “far brighter than any lamp” is puffery, whereas an advertiser who
   “quantified numerically the alleged superior brightness with statements such as “‘35,000 candle
   power and 10–hour life’” has made an actionable statement of fact. Cook, 911 F.2d at 245.
   5
     See, e.g., Williams v. Aztar Indiana Gaming Corp., 351 F. 3d 294, 299 (7th Cir. 2003) (holding
   statement “As always, our top priority is simply this: to ensure your complete, 100 satisfaction”
   amounts to sales puffery); Patt v. Antech Diagnostics, Inc., No. 818CV01689JLSDFM, 2019 WL
   6654078, at *6 (C.D. Cal. July 30, 2019) (finding “protocols designed to ‘ensure accurate results’
   are nonactionable puffery and therefore cannot be said to deceive a reasonable consumer as a
   matter of law”); In re Australia & New Zealand Banking Grp. Ltd. Sec. Litig., No. 08 CIV.11278
   (DLC), 2009 WL 4823923, at *11 (S.D.N.Y. Dec. 14, 2009) (finding “a robust process for ensuring
   prompt resolution of audit issues .... to ensure that any remedial action is undertaken promptly”
   was puffery); Oestreicher v. Alienware Corp., 544 F. Supp. 2d 964, 973–74 (N.D. Cal. 2008),
   aff’d, 322 F. App’x 489 (9th Cir. 2009) (laptop was a “powerful machine … packed full of fans
   and exhaust units to ensure optimum performance” was puffery).


                                                    16
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 21 of 36




   from malicious hyperlinks sent through email. For example, Microsoft states “ATP provides a way

   for you to create policies in the Exchange Admin Center (EAC) that help ensure your users access

   only links in emails or attachments to emails that are identified as not malicious.” Am. Compl. Ex.

   5 at 82 (emphasis added). And in the “talk track” to a pitch deck for potential customers, Microsoft

   states “Ensure hyperlinks in documents are harmless with ATP Safe Links: • Protect your

   organization from harmful hyperlinks through ATP Safe Links policies; • Create a custom blocked

   URL list for more advanced protection; • View ATP reports in the Office 365 Security and

   Compliance Center dashboard.” Am. Compl. Ex. 8 at 23. As explained in the pitch deck, an

   organization’s ability to ensure it is protected is dependent on the policies and customizations it

   chooses to enact. In other words, Safe Links is a tool to help organizations achieve their security

   goals. See Am. Compl. Ex. 6 at 2 (Safe Links is “a feature that helps prevent users from going to

   malicious websites when they click them in email.”) (emphasis added).

          Moreover, “ensure” is not synonymous with “guarantee,” nor does Microsoft advertise a

   100% guarantee of protection from cyberattacks or that Safe Links is 100% effective, as it

   explicitly disclaims. SMF ¶ 20. This is made clear through customer-facing documents and talking

   points. Id. ¶ 21 (quoting Office365 Advanced Threat Protection FAQs: “Will ATP catch 100% of

   malicious attacks? No. In fact, no advanced threat protection product can catch 100% of malicious

   attacks, despite claims to the contrary. The notion of 100% protection is a misperception that is

   driven by the marketing and sales messages of some vendors in this industry.”) (emphasis added).

   This “no-guarantee” concept is also made known to customer-facing marketing professionals

   within Microsoft. Id. ¶ 22, Ex. 18 (“You need to explain we filter to prevent [false positives] and

   that Nobody detonates 100% of all links.”). Accordingly, Message #3, a non-specific opinion in




                                                   17
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 22 of 36




   general terms that refers to various ways in which Safe Links can help protect against harmful

   links, is not actionable, if mere puffery, and is otherwise not misleading. Cook, 911 F.2d at 245.

                          b.     Microsoft’s advertising is not misleading given its intended
                                 audience.

          Another crucial component of the context for the three statements is the audience to whom

   they were directed. The ads were made for and communicated to highly knowledgeable IT

   professionals in the cybersecurity industry. SMF ¶ 16. This is undisputed by Plaintiff. See Am.

   Compl. ¶ 71 (“Slide 1 indicates that these PowerPoint presentations are to be used when presenting

   to Business Decision Makers, Technology Decision Makers, and IT Decision Makers.”).

           For example, Exhibit 5 of the Amended Complaint, which contains Message #2 (see Am.

   Compl. ¶ 63), is a 2017 document titled “Office 365: Everything You Wanted to Know” that states

   “The intended audience of this document are the IT Pros (Primary) and Developers (Secondary)

   in Organizations using or planning to deploy Office 365.” Am. Compl. Ex. 5 at 3 (emphasis

   added). The messages at issue were created with this in mind and reflect this intended audience.

   SMF ¶ 22, Ex. 19 (“customers also realize that no solution is 100% effective.”); Am. Compl. Ex.

   2 at 5 (“As an admin, you can access spoof intelligence …”); Id. at 9 (“Investigation into an

   incident can also be separately delegated to your security investigation team…”).

          Microsoft’s intended audience has experience and expertise that informs their purchasing

   decisions. Typically, these IT professionals test Safe Links before purchasing it, thereby reaching

   their own conclusions regarding the efficacy of Safe Links and its value. SMF ¶ 23, Ex. 12

   (explaining customers “were trialing the product and … exploring its possibilities, [so] they were

   able to communicate and meet with our engineering team twice a month”); id. (explaining that in

   his experience “no customer ever bought our product based on something that they read or

   something that they saw as their presentation … Typically what we saw is when a customer finally



                                                   18
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 23 of 36




   ended up buying Office ATP … it was through a vigorous set of trials and testing.…”). Indeed,

   “[t]he greater the degree to which a message relies upon the viewer or consumer to integrate its

   components and draw the apparent conclusion, [] the less likely it is that a finding of literal falsity

   will be supported.” United Indus. Corp. v. Clorox Co., 140 F.3d 1175, 1181 (8th Cir. 1998).

          When each advertisement is read in context in light of the sophisticated audience to whom

   the statements are targeted, it is clear they are not misleading, and summary judgment is warranted.

   Tire Kingdom, Inc. v. Morgan Tire & Auto, Inc., 915 F. Supp. 360, 366–67 (S.D. Fla. 1996), aff’d

   sub nom. 136 F.3d 139 (11th Cir. 1998) (granting summary judgment, noting a “[p]laintiff cannot

   state a claim under the Lanham Act by attributing inferences to an otherwise clear advertisement”

   and finding “the advertisement is neither literally false nor misleading to the target audience.”).

                  3.      TocMail Cannot Prove Microsoft’s Advertising Deceived, or Had the
                          Capacity to Deceive, Consumers.

          If the Court finds the statements at issue are true, but somehow misleading, TocMail is

   required to establish that the statements deceived, or had the capacity to deceive, consumers.

   Suntree Techs., Inc. v. EcoSense Int’l, Inc., 802 F. Supp. 2d 1273, 1287–88 (M.D. Fla. 2011), aff’d,

   693 F.3d 1338 (11th Cir. 2012). TocMail “must present evidence of deception in the form of

   consumer surveys, market research, expert testimony, or other evidence. Consumer survey

   research often is a key part of the Lanham Act claim alleging that an advertisement is misleading

   or deceptive.” Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256 (11th Cir. 2004); Belcher Pharm.,

   419 F. Supp. 3d at 1296. Where, like here, a plaintiff “ha[s] not submitted sufficient consumer or

   market research showing ‘that a statistically significant part of the commercial audience holds the

   false belief allegedly communicated by the challenged advertisement’” then it “ha[s] not produced

   sufficient evidence nor raised a genuine issue of material fact that Defendants’ advertisements are

   misleading.” Gibson v. Resort at Paradise Lakes, LLC, No. 8:16-CV-791-T-36AAS, 2018 WL



                                                     19
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 24 of 36




   10373435, at *14 (M.D. Fla. Feb. 2, 2018) (granting summary judgment); Miller’s Ale H., Inc.,

   745 F. Supp. 2d at1377 (S.D. Fla. 2010) (same); Suntree Techs., 802 F. Supp. 2d at 1288 (same);

   Pediatric Nephrology Assocs. of S. Fla. v. Variety Children’s Hosp., No. 1:16-CV-24138-UU,

   2017 WL 5707516, at *7–8 (S.D. Fla. Nov. 13, 2017) (granting summary judgment because “there

   is no evidence” the ad deceived or had the capacity to deceive since “there is no consumer survey”).

          TocMail has no avenue through which it can prove the second element of its claim.

   TocMail has failed to conduct a consumer survey or any market research whatsoever. SMF ¶ 37.

   TocMail’s CEO testified that TocMail did not conduct a consumer survey or hire an expert to do

   one. Id. TocMail’s damages expert, Bour, testified that she was directed by TocMail to assume

   that consumers were deceived by the ads. Id. ¶ 41. TocMail has not determined whether Microsoft

   customers saw the messages at issue, whether they were misled or confused by them, or whether

   they influenced their purchasing decisions. Id. ¶¶ 37-40. In fact, these messages are not even easily

   accessible, requiring that consumers read multiple pages to get to the at-issue messages and making

   it unlikely that any, much less all, Microsoft consumers ever viewed them. Id. ¶ 14.

          TocMail also admits it did not ask even one individual that visited TocMail’s website why

   he or she did not purchase its product. SMF ¶ 39. Indeed, TocMail has not determined what

   consumers inferred from the messages at issue, let alone that consumers believe they are receiving

   the alleged IP Cloaking prevention service TocMail is selling, as TocMail alleges. Id. ¶ 36. But

   even without a survey, this claim of deception is unlikely because the plain face of the Safe Links

   ads at issue do not use the words “IP Cloaking,” and Safe Links and TocMail’s product are wholly

   different products, with Microsoft providing a wider scope of protections than TocMail’s narrow

   IP Cloaking focus. Am. Compl. ¶¶ 58, 63, 72; SMF ¶ 29. Thus, TocMail cannot prove consumers

   were deceived by the messages and assuming as much is insufficient to meet its burden. Belcher,




                                                    20
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 25 of 36




   419 F. Supp. 3d at 1298 (finding “there is no evidence that the…advertisements…were even

   viewed by consumers, much less influenced them on whether to purchase [defendant’s] [] products

   over [plaintiff’s]. So the Court concludes [plaintiff] failed to present evidence to support its claims

   and [defendant] is entitled to summary judgment in its favor.”); Gibson, 2018 WL 10373435, at

   *14; Pediatric Nephrology Assocs., 2017 WL 5707516, at *8. Therefore, TocMail’s failure to

   establish Safe Links’ target audience and prove with extrinsic evidence, through a survey or market

   research, that a significant portion of this audience was confused, deceived, or misled (or even had

   a capacity to be) by any of the three specific messages at issue requires entry of summary judgment.

   Miller’s Ale H., Inc., 745 F. Supp. 2d at 1377.

                  4.      TocMail Cannot Prove Microsoft’s Advertising Had a Material Effect
                          on Consumers’ Purchasing Decisions.

          Even if the advertisements at issue were literally false or misleading, which they are not,

   TocMail’s claim still fails because TocMail has not proved materiality. See Johnson & Johnson

   Vision Care, 299 F.3d at 1250 (holding a plaintiff must prove materiality regardless of whether

   advertisements are literally false or misleading). To this end, TocMail must establish that “the

   defendant’s deception is likely to influence the purchasing decision.” Id.

          “The materiality requirement is based on the premise that not all deceptions affect

   consumer decisions.” Id. Accordingly, TocMail must establish that the three statements at issue

   “misrepresented an inherent quality or characteristic of the product.” Id. If the statements “are

   irrelevant to consumer purchasing decisions, [then they] are immaterial and cannot be the basis for

   a false advertising claim.” J-B Weld Co., LLC v. Gorilla Glue Co., 978 F.3d 778, 796–97 (11th

   Cir. 2020); see Johnson & Johnson Vision Care, 299 F.3d at 1250 (citing Nat’l Basketball Ass’n

   v. Motorola, Inc., 105 F.3d 841, 855 (2d Cir. 1997) and explaining in that case, the statement at




                                                     21
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 26 of 36




   issue “was literally false, but irrelevant to consumer decisions” so consumers “did not make

   purchasing decisions based on [that statement]”).

          TocMail and Bour assume the three messages at issue were material to consumers’

   decisions to purchase Defender or Office 365 suites because presumably consumers generally care

   about “security.” Am. Compl. ¶¶ 76-84; SMF ¶ 67. However, Defender and Office 365 contain

   many features and services other than Safe Links that provide security to users. JMF ¶ 3; SMF ¶¶

   7, n.3. Therefore, even if “security” were important to consumers, it does not mean that the

   availability of Safe Links is material to purchasing Office 365, let alone material to a consumer’s

   decision to purchase Office 365 specifically for the Safe Links security feature. See J-B Weld Co.,

   LLC, 978 F.3d at 796–97; Johnson & Johnson Vision Care, 299 F.3d at 1250.

          Critically, TocMail has not hired an expert to conduct a poll or survey on consumer

   purchase decisions, it has not asked Microsoft consumers whether the at-issue ads were the reason

   for their purchases of Microsoft products, and it has not asked the potential customers that have

   visited its own website why they did not purchase TocMail’s product. SMF ¶¶ 37-40. Without

   having conducted a survey to determine if the three statements at issue about Safe Links were

   material to consumers’ decisions to purchase Defender or Office 365, TocMail cannot meet its

   burden of proof and summary judgment is appropriate. See Stiefel Lab, Inc., 535 F. App’x 774

   (“Because [plaintiff] did not show that [defendant’s] false statements…influenced consumer

   choices, the district court properly granted summary judgment”); J-B Weld Co., 978 F.3d at 796,

   798 (granting summary judgment where plaintiff “has not presented evidence indicating that either

   ‘steel bond’ or ‘epoxy’ is material to purchasing decisions” because “the survey did not ask

   respondents whether [that] would have affected their decision to purchase one product or the other.

   Without asking that question…the survey fails to address the critical issue of effect on purchasing




                                                   22
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 27 of 36




   decisions, and therefore cannot be probative of materiality.”); Pediatric Nephrology Assocs., 2017

   WL 5707516, at *8 (“[Plaintiff] has no consumer survey or expert testimony to show that

   consumers altered their purchasing decisions…Accordingly, summary judgment is appropriate on

   the Lanham Act claim.”); Club Exploria, LLC v. Austin, No. 618CV576ORL28DCI, 2020 WL

   6585802, at *11 (M.D. Fla. Nov. 10, 2020) (granting summary judgment where plaintiff “has not

   presented any expert testimony or other evidence to support its contention that the website

   advertisements were likely to be material to consumer purchasing decisions.”); Gibson, 2018 WL

   10373435, at *16 (plaintiff “offer[ed] no evidence showing what consumers thought of the

   advertisements in this case and under these circumstances, i.e. whether the statements expressed

   in the advertisements were material to any consumers’ decision…to attend an event or make a

   purchase[.]”).

          TocMail also has no other evidence to prove that consumers’ purchase decisions were made

   because of the three statements about Safe Links at issue. Instead, TocMail presumes the reason

   consumers purchase Microsoft products and not TocMail’s product is that consumers believe they

   are already receiving the service TocMail provides and there is no point in buying TocMail’s

   product. Am. Compl. ¶ 93; SMF ¶ 36. Not only does TocMail fail to confirm this rank speculation

   through a survey or by speaking to a single consumer, but it also fails to consider the far more

   plausible theory that consumers purchase Microsoft products for reasons other than Safe Links

   (e.g., other services and programs included in Microsoft Office suites such as Outlook, Word,

   Excel, and PowerPoint, or the availability of IT support). SMF ¶ 10. This is particularly likely

   here because, as TocMail acknowledges, Safe Links is not a standalone product for sale but is

   instead an integrated feature in larger suites of software offerings. JMF ¶ 3; SMF ¶¶ 7, n.3. The

   available evidence suggests this is the case: on March 15, 2021, 97.3% of commercial tenants (i.e.




                                                  23
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 28 of 36




   companies and organizations) worldwide who had a package that contained Safe Links did not

   even have Safe Links turned on. SMF ¶ 11. Based on this statistic alone, it is highly unlikely that

   any statement about Safe Links was material to any consumer’s decision to purchase Office 365

   or Defender, given that the overwhelming majority of commercial tenants do not use the feature.

                  5.      TocMail Cannot Prove It Has Been Or is Likely to Be Injured by
                          Microsoft’s Advertising.

          Finally, TocMail cannot establish the last element of its claim – that it has been or is likely

   to be injured by Microsoft’s three advertising messages. 6 “To invoke the Lanham Act’s cause of

   action for false advertising, a plaintiff must plead (and ultimately prove) an injury to a commercial

   interest in sales or business reputation proximately caused by the defendant’s misrepresentations.”

   Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 140 (2014).

          TocMail cannot prove the three alleged false advertisements at issue have proximately

   caused injury to its sales between the date of TocMail’s launch and the present. 7 Since TocMail


   6
     Initially, TocMail sought disgorgement of Microsoft’s profits dating back from 2011, an arbitrary
   date, through 2035, the year its purported patent expires. SMF ¶ 51. In a second amended
   interrogatory response, TocMail “reserve[d] the right to determine whether the disgorgement time
   period shall start in 2015 (with the introduction of Safe Links) or 2019 (with the launch of
   TocMail).” Id. ¶ 63. Regardless of the dates TocMail chooses, it cannot recover damages.
   7
     To the extent TocMail seeks damages beginning in 2011, it is unable to do so. Safe Links was
   not created until 2015. JSMF ¶ 2. Therefore, it is literally impossible for Microsoft’s advertising
   (which was not in existence between 2011 and 2014) to have caused TocMail any injury or for
   Microsoft to have profited from it prior to 2015. And, to the extent TocMail seeks damages
   between 2015 and December 11, 2019, it is likewise unable to do so because TocMail did not offer
   its product for sale until December 12, 2019. Id. ¶ 4. Compounding this flaw is the fact that the
   alleged false advertising mostly occurred prior to December 12, 2019. See Am. Compl. ¶¶ 64
   (stating Ex. 3 was created in 2015, Ex. 4 was created in 2016, Ex. 5 was created in 2017, and Ex.
   6 was created in 2019), ¶ 75 (stating Ex. 10 was created in 2019), Ex. 8 at 2 (“last updated January
   2018”), Ex. 9 at 2 (“last updated March 2018”). The Eleventh Circuit has established that a plaintiff
   cannot prove it was proximately injured by an advertisement when the plaintiff’s product was not
   for sale at the time of that advertisement. See Natural Answers, Inc. v. SmithKline Beecham Corp.,
   529 F.3d 1325, 1331 (11th Cir. 2008) (affirming summary judgment because the plaintiff “was not
   selling or promoting [its product] at the time of the allegedly false advertising, it cannot claim to
   have suffered lost sales, lost market share, or increased promotional costs.” As a result, “the
   amount of [plaintiff’s] claimed damages is entirely speculative.”).


                                                    24
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 29 of 36




   became available in December 2019, it has engaged in minimal advertising efforts, entering into

   one agreement with Google AdWords for 8 months, and no advertising whatsoever between July

   2020 and December 17, 2020. SMF ¶¶ 31. Beyond a single press release and few emails to

   potential investors, TocMail has not engaged in other marketing. Id. ¶ 32. It admitted it has not

   made a single sale and has no revenues. Id. ¶ 30. Therefore, Microsoft could not have proximately

   caused TocMail injury to sales when it has not even tried to make any.

           Nor can TocMail prove it is likely to be injured by Microsoft through the year 2035, as it

   rests on nothing more than speculation and the assumption that the content of the at-issue

   statements will remain the same through the year 2035, and that there will be no change in the

   market, as discussed below. SMF ¶ 60. But “Florida law requires that assumptions used to support

   the conclusions be reasonably certain, not mere best case scenario predictions” like TocMail’s.

   Sun Ins. Mktg. Network, Inc. v. AIG Life Ins. Co., 254 F. Supp. 2d 1239, 1247, 1249 (M.D. Fla.

   2003) (granting motion for partial summary judgment and striking expert’s lost profit damages

   model because it was based on “pure speculation”); see Resol. Tr. Corp. v. Stroock & Stroock &

   Lavan, 853 F. Supp. 1422, 1429 (S.D. Fla. 1994) (“the Court cannot help but conclude that the

   degree to which the RTC’s damage theories rest on speculation raises the dispositive issues to the

   level of being questions of law. It is also quite clear that in such situations, the issues need not, and

   should not, go to the jury.”).

           TocMail also cannot prove the three alleged false advertisements at issue have proximately

   caused injury to its reputation. TocMail admits it has no documents that reflect its and/or its

   product’s reputation in the marketplace. SMF ¶ 33. Moreover, TocMail did not calculate damages

   based on harm to its reputation—because it has none. Indeed, TocMail seems to have abandoned

   its claim of reputational injury when it did not even bother to respond to Microsoft’s argument on




                                                      25
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 30 of 36




   this point in its Motion to Dismiss. ECF No. 46 at 21. Thus, TocMail is not entitled to reputational

   damages. See St. Charles Mfg. Co. v. Mercer, 737 F.2d 891, 893 (11th Cir. 1983) (“[t]he plaintiffs

   introduced no evidence showing any damage to their reputations. Accordingly, we affirm the

   district court’s denial of this award.”).

           Further, TocMail did not engage any expert to conduct any damages causation analysis.

   SMF ¶ 41. No one has conducted a survey of consumers to determine if they saw the Safe Links

   ads at issue, if they were deceived by these ads, and if these ads were material to their decisions to

   purchase Defender or Office 365 with Defender over TocMail’s product, because of the Safe Links

   feature. Id. ¶¶ 37-40. Instead, TocMail’s damages were calculated with the fatal assumptions that

   100% of Microsoft consumers would have been exposed to the three messages, 100% of these

   consumers were confused, and 100% of these consumers materially relied on the statements to

   alter their purchase decisions. Id. ¶ 56. By failing to survey consumers, let alone speak to a single

   consumer, TocMail cannot establish Microsoft’s advertising of Safe Links proximately caused its

   alleged injury. See Lexmark Int’l, Inc., 572 U.S. at 140.

           B.      TocMail’s Speculative and Flawed Damages Methodology Cannot Support an
                   Award of Damages to TocMail.

           In the event the Court finds TocMail can prove all five elements of its false advertising

   Lanham Act claim, TocMail cannot prove it is entitled to an award of damages because Bour did

   not apply a reliable methodology to reach her damages figures. 8

                   1.      TocMail is Not Entitled to a Disgorgement of Microsoft’s Profits.

           “[A]n accounting of defendant’s profits is appropriate where: (1) the defendant’s conduct

   was willful and deliberate, (2) the defendant was unjustly enriched, or (3) it is necessary to deter



   8
    These flaws are explained in detail in Microsoft’s Daubert motion to exclude Marcie D. Bour
   and reply memorandum in support thereof. See ECF Nos. 69, 81.


                                                    26
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 31 of 36




   future conduct.” Optimum Technologies, Inc. v. Home Depot U.S.A., Inc., 217 Fed. Appx. 899,

   902 (11th Cir. 2007). None of these scenarios is supported by the record here. First, there is no

   evidence that Microsoft’s conduct was willful 9, and, as discussed supra at pp. 3-4, 15, and 18,

   Microsoft does not state and has never intended to state, that Safe Links is 100% effective; in fact,

   its ads say the opposite. SMF ¶¶ 13, 21. Second, Microsoft has not been unjustly enriched; it invests

   countless resources, time and energy into updating its solution to protect customers from ever-

   evolving cybersecurity issues, putting the most common and high-risk threats before lesser known

   attacks, such as IP Cloaking. Id. ¶¶ 4, 6, 21. Microsoft also could not have enriched itself by tapping

   the reputation and good will of TocMail, as TocMail admits it has no reputation or good will in

   the marketplace it has not entered. Id. ¶¶ 30, 32, 33; see also Optimum Techs., 217 Fed. Appx. at

   902–03. Finally, (i) the ads at issue explain what Safe Links does and are truthful, see SMF ¶ 24,

   (ii) the ads do not mention IP Cloaking or TocMail, Am. Compl. ¶¶ 58, 63, 72, Ex. 2-10, and (iii)

   Safe Links and TocMail’s product are wholly different products, SMF ¶ 29. Given that there is no

   risk of confusion, there is no need to deter future conduct that cannot harm TocMail.

          But, even if the Court deems an accounting appropriate, Bour did not apply any

   methodology whatsoever, or at least a reliable one, to arrive at the disgorgement damages she




   9
     Treble damages are also not warranted in this matter because “the plaintiff must prove that the
   defendant’s conduct was intentional.” Vector Prod., Inc. v. Hartford Fire Ins. Co., 397 F.3d 1316,
   1320, n.2 (11th Cir. 2005). And, they “must be based on a showing of actual harm.” Optimum
   Techs., 217 Fed. App’x at 904. There is no evidence that Microsoft intended to deceive consumers
   through its ads, or that the ads proximately caused harm to TocMail. The evidence shows the
   opposite—the ads are truthful and TocMail did not suffer any reputational or economic harm. SMF
   ¶¶ 24, 33. TocMail is also unentitled to attorneys’ fees which is only awarded in an “exceptional
   case.” 15 U.S.C. § 1117(a). “An exceptional case is where the infringing party acts in a malicious,
   fraudulent, deliberate, or willful manner.” Optimum Techs., 217 F. App’x at 903. That is not the
   case here, and attorneys’ fees should not be awarded. Id.; St. Charles Mfg. Co., 737 F.2d at 894.


                                                     27
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 32 of 36




   proposes. Bour simply cited Microsoft’s revenues for Defender and Office 365 with Defender 10,

   two much larger, multi-dimensional products that encompass many services, of which Safe Links

   is one small feature. SMF ¶¶ 64-66. In doing so, Bour grossly overstated sales. Therefore, Bour

   does not provide meaningful revenues for her disgorgement analysis because she did not determine

   Microsoft’s sales owed to Safe Links, and without a survey, she cannot tie Microsoft’s sales owed

   to Safe Links to consumer reliance on the three advertisements at issue. See Burger King Corp. v.

   Pilgrim’s Pride Corp., 934 F. Supp. 425, 426 (S.D. Fla. 1996) (“Plaintiff has the burden of showing

   the amount of [d]efendant’s sales of the infringing product.”) (emphasis added). Accordingly,

   TocMail cannot obtain damages based on disgorgement.

                  2.      TocMail is Not Entitled to Actual Damages.

          TocMail also seeks actual damages in the form of lost profits. Under Florida law, a business

   may recover lost profits only if “the defendant’s action caused the damage and there is some

   standard by which the amount of the damages may be adequately determined.” BASF Corp. v. Nu-

   Vision, LLC, No. 6:09-CV-894-MSS-DAB, 2010 WL 11626579, at *2 (M.D. Fla. Sept. 27, 2010)

   (emphasis added). Although, “[c]alculating lost prospective profits does not require exactitude[],

   the amount must be established with ‘reasonable certainty’ by ‘some standard such as regular

   market values, or other established data, by reference to which the amount may be satisfactorily

   ascertained.’” Id. (citation omitted). “Lost prospective profits are not recoverable where there is




   10
      Bour testified that she did not attempt to assign a value to Safe Links, but instead utilized the
   price of Microsoft products sold with the Safe Links feature because she was operating under “the
   theory … that the safety offered by … Safe Links is a critical part of the brand and its image as
   being a safe product.” SMF ¶ 67. This assumption was not tested or verified. TocMail did not
   conduct any survey asking consumers whether they believe safety is provided solely by Safe Links,
   whether Safe Link’s safety is synonymous with Office 365’s safety, and the value attributable to
   the product’s safety. Id. ¶¶ 37-41.


                                                   28
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 33 of 36




   no competent evidence supporting the amount of the award or where the calculation of lost profits

   requires speculation or conjecture.” Id.

          TocMail relies on a series of unreasonable and unverified assumptions to derive a

   speculative lost profits figure of approximately $15.3 Billion, which was later reduced to $9.5

   Billion for the first time at Bour’s deposition. 11 SMF ¶ 51. Bour’s speculative arithmetic entailed

   taking “the number of seats for Microsoft Office products sold with ATP,” multiplying it by the

   cost of a subscription to TocMail’s product, and projecting the calculated amount of sales TocMail

   would have earned through the year 2035. Id. ¶ 53. Bour’s calculation requires the following

   assumptions (since there is no consumer survey or other evidence): (1) every single Microsoft

   customer would have purchased TocMail’s product but for the alleged false ads, (2) not one

   consumer would have transitioned to another competitor in the market, although TocMail

   recognizes there are third-party cybersecurity products that offer similar protection as TocMail’s

   product, and (3) TocMail would retain that market share for 15 years. Id. ¶¶ 51-56. Her lost profits

   calculation also rests on the following assumptions: (1) by April 2020 TocMail would steal “all

   100 million” of Microsoft’s consumers seats, following a single press release 12, (2) for the next 15

   years, TocMail would have a 98% profitability rate, although she admitted that is an unusually

   high profitability rate in her experience, (3) TocMail, a new company in the ever-evolving




   11
      For the reasons stated in Microsoft’s motion to strike, the Court should not consider Bour’s
   Supplemental Report and opinions contained therein, including her new lost profits analysis and
   calculation. See supra, n. 3.
   12
      Although a simple line-item for “marketing” was budgeted as a “cost” in Bour’s calculation of
   lost profits following the issuance of a single press release, TocMail has not produced a marketing
   plan or provided any support for the assumption that its advertising could capture “all 100 million
   subscriptions” from Microsoft and maintain those subscriptions through 2035. In fact, it is
   undisputed that TocMail has engaged in minimal advertising (spending less than $4,500 in its first
   8 months of advertising) and even suspended all advertising between July 2020 and December 17,
   2020. SMF ¶ 32.


                                                    29
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 34 of 36




   cybersecurity field, would have no need to account for research and development costs through

   2035, and (4) TocMail being valued as a billion-dollar-a-year company, even though TocMail has

   never been valuated. Id. ¶¶ 57-59. Moreover, Bour failed to consider how sales would be impacted

   if Microsoft would revise or take down any of the messages at issue. 13 Id. ¶ 60. Accordingly,

   Bour’s faulty calculation, based on unverified assumptions and unrealistic market conditions

   (instead of on any reliable standard), is insufficient to establish TocMail’s alleged future lost profit

   damages. BASF Corp., 2010 WL 11626579, at *2.

                   3.      TocMail is Not Entitled to Injunctive Relief.

           Finally, TocMail is not entitled to injunctive relief because it cannot show irreparable harm

   or that legal remedies are inadequate. See Marlite, Inc. v. Eckenrod, No. 10-23641-Civ, 2012 U.S.

   Dist. LEXIS 195195, at *9 (S.D. Fla. Jan. 31, 2012) (finding because the harm alleged by [plaintiff]

   has for the most part already occurred and the harm can be reduced to a monetary sum, the injury

   is not irreparable” and “injunctive relief is inappropriate”). Where, as here, significant monetary

   damages are sought, it is clear the requested monetary relief predominates over the claims for

   equitable relief, making an award of injunctive relief inappropriate.

   V.      CONCLUSION

           For the foregoing reasons, Microsoft respectfully requests the Court grant its Motion and

   enter summary judgment in favor of Microsoft.




   13
     TocMail’s CEO testified that, should Microsoft correct the ads at issue, TocMail would only
   seek three years of future lost profits (albeit without any basis for this determination), in stark
   contrast to Bour’s analysis and damage figure. SMF ¶ 61.


                                                     30
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 35 of 36




   Dated: July 9, 2021                Respectfully submitted,


                                      /s/ Evelyn A. Cobos
                                      Evelyn A. Cobos

                                      GREENBERG TRAURIG, LLC
                                      1000 Louisiana Street, Suite 1700
                                      Houston, Texas 77002
                                      Telephone: (713) 374-3541
                                      Facsimile: (713) 374-3505
                                      MARY-OLGA LOVETT
                                      Email: lovettm@gtlaw.com

                                      GREENBERG TRAURIG, P.A.
                                      333 S.E. 2nd Avenue, Suite 4400
                                      Miami, Florida 33131
                                      Telephone: (305) 579-0500
                                      Facsimile: (305) 579-0717
                                      FRANCISCO O. SANCHEZ
                                      Florida Bar No. 598445
                                      Email: sanchezo@gtlaw.com
                                             orizondol@gtlaw.com
                                      EVELYN A. COBOS
                                      Florida Bar No. 092310
                                      Email: cobose@gtlaw.com
                                             FLService@gtlaw.com

                                      Attorneys for Microsoft Corporation




                                        31
Case 0:20-cv-60416-AMC Document 98 Entered on FLSD Docket 07/09/2021 Page 36 of 36




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 9th day of July, the foregoing document is being served

   this day on all counsel of record on the service list via electronic mail.

                                                  /s/ Evelyn A. Cobos
                                                  EVELYN A. COBOS



                                             SERVICE LIST

    JOHNSON & MARTIN, P.A.
    Joshua D. Martin
    500 W. Cypress Creek Rd., Suite 430
    Ft. Lauderdale, FL 33602
    Tel: (954) 790-6699
    Fax: (954) 206-0017
    Email: josh.martin@johnsonmartinlaw.com

    Attorneys for Plaintiff




                                                     32
